NONPRECEDENTIAL DISPOSITION 
                To be cited only in accordance with Fed. R. App. P. 32.1 
 

                United States Court of Appeals
                                For the Seventh Circuit 
                                Chicago, Illinois 60604 
                                             
                                Argued August 8, 2018 
                                Decided August 22, 2018 
                                             
                                         Before 
 
                          WILLIAM J. BAUER, Circuit Judge 
                     
                          FRANK H. EASTERBROOK, Circuit Judge 
                     
                          MICHAEL B. BRENNAN, Circuit Judge 
 
No. 17‐3515 
 
UNITED STATES OF AMERICA,                        Appeal from the United States District 
      Plaintiff‐Appellee,                        Court for the Northern District of Illinois, 
                                                 Eastern Division. 
      v.                                          
                                                 No. 15 CR 598‐1 
                                                  
RUDOLPH CALLASO, also known                      Sara L. Ellis, 
as RUDY,                                               Judge. 
      Defendant‐Appellant. 
                                            
                                       O R D E R 

        Rudolph Callaso pleaded guilty to conspiring to distribute and possess with 
intent to distribute heroin. See 21 U.S.C. §§ 841(b)(1)(C), 846. At sentencing the 
district judge found based on the grand‐jury testimony of a co‐conspirator that Callaso’s 
relevant conduct involved about 140 grams of heroin. The judge also determined based 
on hearsay testimony that Callaso obstructed justice by intimidating that co‐conspirator 
from testifying at a hearing. Callaso challenges both findings. Because the disputed 
evidence had sufficient indicia of reliability, we affirm the judgment.   
No. 17‐3515                                                                       Page  2 
 
       Callaso and Anthony Murray conspired to sell heroin. Murray brokered the 
deals, and Callaso provided the heroin. Callaso admits that two such deals took place 
and that he supplied slightly under 20 grams of heroin each time. For one of the deals, 
Callaso supplied the heroin on a day’s notice and sent his associate to exchange the 
drugs for cash.   

       Murray testified before a grand jury and imputed a far more expansive role to 
Callaso. He testified that Callaso supplied him with 20 grams of heroin on six or seven 
occasions and that Callaso usually “had his guy … handle the actual delivery.” 
Murray’s testimony was consistent with statements he made to law enforcement after 
his own arrest. The grand jury indicted Callaso.   

       During discovery, the government provided Callaso and his attorney with 
confidential materials that were subject to a protective order. The discovery materials 
included the transcript of Murray’s grand jury testimony and a video of Murray’s 
post‐arrest interview in which he cooperates with police. 

        Murray was supposed to testify again at an evidentiary hearing on Callaso’s 
relevant conduct, but according to Murray’s lawyer Alan Brunell, he was intimidated 
when Callaso leaked the discovery materials. Brunell said that Murray’s friends and 
family had been confronted by unnamed persons possessing screenshots of the 
transcript of Murray’s grand‐jury testimony as it appeared on Callaso’s account on 
Instagram (an online social networking service). Apparently, Callaso had taken pictures 
of the transcript and sent them to himself via Instagram’s private, direct messaging 
function. In addition, Brunell continued, the video of Murray’s post‐arrest interview 
appeared on Facebook (another online social networking service) within months of the 
government disclosing it to Callaso. The government maintained that it did not disclose 
these discovery materials to anyone besides Callaso and his attorney. 

       Callaso’s counsel responded to Brunell’s testimony by speculating about how the 
materials became public without Callaso’s involvement. He suggested that Callaso’s 
Instagram account may have been hacked. And he proposed that Murray’s friends and 
family fabricated a story about seeing Murray’s interview on Facebook.   

       The district judge sentenced Callaso to 48 months’ imprisonment. She assessed 
the relevant heroin quantity at 140 grams (corresponding to a base offense level of 24, 
see U.S.S.G. § 2D1.1(c)(8)), given Murray’s testimony that Callaso supplied 20 grams of 
heroin on six or seven occasions. She reasoned that it was “unlikely” that Callaso twice 
could provide heroin to Murray had they not had an ongoing relationship. Murray’s 
No. 17‐3515                                                                          Page  3 
 
testimony at the grand jury was under oath, the judge noted, and it was consistent with 
his earlier reports to police. She then applied a two‐level increase for obstruction of 
justice based on Brunell’s statements at the evidentiary hearing that Callaso intimidated 
Murray from testifying. See U.S.S.G § 3C1.1. The judge said that the public disclosure of 
discovery materials was “serious,” and that she “[had] yet to hear a good explanation 
for how this information got out that doesn’t circle back to Mr. Callaso.” She sentenced 
Callaso below the Guidelines range (57 to 71 months) because he had “a lot to offer” to 
his family and community and had never spent time in custody. 

       On appeal Callaso argues that the district judge erred when she credited 
Murray’s grand jury testimony and found that Callaso’s relevant conduct involved 
140 grams of heroin, rather than the 38.8 grams to which he pleaded guilty. Had he 
been found accountable for 38.8 grams, he would have faced a Guidelines range of only 
24 to 30 months. See U.S.S.G. §§ 2D1.1(c)(12), Ch. 5, Pt. A. 

        Because Murray’s testimony had sufficient indicia of reliability the judge did not 
err by relying on it. See U.S.S.G. § 6A1.3; United States v. Griffin, 806 F.3d 890, 892 
(7th Cir. 2015). For one, consistent statements from a witness suggest that those 
statements are reliable, see United States v. Clark, 538 F.3d 803, 812–13 (7th Cir. 2008), and 
Murray’s grand jury testimony mirrored his reports to police that Callaso typically used 
an associate to make 20‐gram deliveries of heroin. Moreover, Callaso admitted that he 
twice provided heroin to Murray and that he could do so on a day’s notice; Murray’s 
testimony is corroborated by his familiarity with Callaso and Callaso’s access to drugs 
that he could quickly provide. See United States v. Medina, 728 F.3d 701, 706 (7th Cir. 
2013) (drugs and money found in defendant’s possession corroborate absent witness’s 
testimony about the extent of the conspiracy). And though Murray’s statements may 
have been hearsay, he made them under oath in a formal proceeding, rendering them 
“particularly reliable.” United States v. Crockett, 82 F.3d 722, 727 (7th Cir. 1996). Callaso 
insists that more corroboration is necessary, but “sentencing evidence need not be fully 
corroborated for a district court to credit it.” United States v. Sandidge, 784 F.3d 1055, 
1062 (7th Cir. 2015). 

       Callaso next argues that Murray’s testimony was untrustworthy in light of 
Murray’s substantial criminal record—three prior criminal convictions for violent 
offenses, including one for second‐degree murder. But the judge was permitted to rely 
on his testimony regardless. A judge at sentencing may credit testimony that “comes 
from an admitted liar, convicted felon, large scale drug‐deal[er], paid government 
informant, or self‐interested co‐conspirator.” United States v. Thurman, 889 F.3d 356, 
No. 17‐3515                                                                            Page  4 
 
370–71 (7th Cir. 2018) (quoting United States v. Isom, 635 F.3d 904, 908 (7th Cir. 2011)); 
see also United States v. Ranjel, 872 F.3d 815, 820–21 (7th Cir. 2017) (credited witness 
known to have lied to police); Clark, 538 F.3d at 812–13 (credited “admitted perjurer”). 
Murray’s history of violent offenses did not require the judge to disregard his 
testimony.   

        Callaso also questions the veracity of Murray’s statements because Murray, who 
testified in front of the grand jury but not at the evidentiary hearing, was not subject to 
cross‐examination. His unavailability, however, is of no effect. A judge can credit an 
unavailable witness’s testimony. See Medina, 728 F.3d at 706. And the judge found that 
Callaso intimidated Murray and thus was responsible for his unavailability, so Callaso 
cannot point to Murray’s absence as reason to discredit him. See Ranjel, 872 F.3d at 819.   

       Finally, Callaso argues that the judge erred in applying a sentencing 
enhancement for obstruction of justice based on attorney Brunell’s hearsay testimony 
about the Instagram screenshots and Facebook posts. But judges may rely on hearsay to 
apply sentencing enhancements. See FED. R. EVID. 1101(d)(3). Indeed, “hearsay 
testimony from a single witness, and not the strongest hearsay testimony,” may suffice 
to support a sentencing enhancement for obstruction of justice. See United States v. 
House, 551 F.3d 694, 700 (7th Cir. 2008). And here, the government corroborated 
Brunell’s testimony by submitting copies of the Instagram screenshots that Brunell 
discussed. See United States v. Sewell, 780 F.3d 839, 849–50 (7th Cir. 2015) (drug‐dealing 
materials found during search corroborated hearsay testimony regarding drug 
quantity). Also, that the videos purportedly surfaced on Facebook soon after Callaso 
obtained them is a corroborative detail suggesting that Brunell’s testimony is reliable. 
See Sandidge, 784 F.3d at 1062–63. Callaso says on appeal that Brunell’s testimony is 
unreliable because the Facebook posts would have “spread” if they actually existed, but 
that argument is too speculative to overcome the “exceptional deference” that this court 
gives to the district judge’s credibility determination. See Ranjel, 872 F.3d at 821. 

                                                                                 AFFIRMED